The opinion of the court was delivered by
Redfield, J.
The plaintiff apprenticed himself to the defendant to learn the art of working and polishing marble for the full term of three years. The plaintiff covenanted with the defendant that during said term “ he would serve his master faithfully, keep his secrets, and obey his lawful commands.” And he further promised that “ in all things he would behave himself as a faithful apprentice ought to do during said term.” The contract further recites that the plaintiff is to “ learn the art and trade of finishing marble, but to do such other chores and labor when required as will become necessary for the said Moore.” The defendant covenanted to pay the plaintiff “ at the rate of one dollar per day (Sundays excepted) ” during said term. The exceptions state that before plaintiff began work, he assigned in writing his pay under the contract to his brother, John McPeck, which the defendant accepted and promised to pay to the said John.
I. There is nothing in the record that intimates or suggests that the defendant’s requirement of the plaintiff was unreasonable service, or that it was outside of the ordinary and expected service of an apprentice. It pertained to the comfort and convenience of the shop in which his service was rendered, and, for aught that appears, it was work that he could readily do, and in *272brief time. It was “ chores and other labor ” within the express terms of the contract, and, as we think, without any express stipulation, it was such service as might reasonably be required of an apprentice.
• II. The contract was entire, for a stated term of service, and if broken without cause by the plaintiff, no recovery can be had ; and if an end was put to the contract by the wrongful act of the defendant, then plaintiff should recover such damages as would compensate him for such wrongful breach of the contract.
III. The beneficial interest in the contract was assigned to John McPeck, which defendant accepted, and promised to pay to him all that should accrue to the plaintiff under the contract. This makes a completed novation of parties, and the right of action was vested in the assignee, and he alone could sue.
The result is that the judgment of the County Court is reversed, and judgment for the defendant to recover his costs.